--------------------------------------------------------------------------------

EXHIBIT 10.4
   
FINANCIAL ADVISORY AGREEMENT
    

This Financial Advisory Agreement (the “Agreement) is made this 10th day of
August 2011, by and between Envision Solar International, Inc., a Nevada
corporation (the “Company”), and Fulcrum Enterprises, Inc., a California
corporation (the “Advisor”), with respect to the following facts:


A.           The Company is engaged in the business of developing, designing,
manufacturing and marketing commercial solar structures and integrated EV
charging.


B.           The Company is engaged in a private placement of its securities
pursuant to which it is raising capital.


C.           The Company desires to have the Advisor provide certain financial
advisory services to it (collectively, the “Services”), as described in
Paragraph 2 of this Agreement, pursuant to the terms and conditions of this
Agreement.


D.           The Advisor is willing to provide the Services to the Company
pursuant to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, THE PARTIES HERETO AGREE AS FOLLOWS:


1.           APPOINTMENT OF ADVISOR.  The Company grants to the Advisor, on an
exclusive basis for the term of this Agreement, the authority to provide the
Services upon the terms and conditions set forth in this Agreement.


2.           ADVISOR SERVICES.  The Advisor, as an independent contractor, will
provide the following Services to the Company during the term of this Agreement
as reasonably requested or required by the Company:


(a)           Advice and consultation with respect to such items as the
Company’s business and strategic plans, financing alternatives, financial
modeling, and capital requirements;


(b)           Advice and consultation with respect to potential sources of
additional financing and capital for the Company to enable it to implement its
business plan and conduct its operations;


(c)           Introductions, on a non-exclusive basis, to potential sources of
capital and to other parties who can make such introductions;


(d)           Advice and consultation with respect to the structure of potential
transactions pursuant to which the Company may obtain financing or additional
capital for its business; and


(e)           Advice, consultation and assistance with long-term planning with
respect to the Company’s growth as a public company.
  
 
1

--------------------------------------------------------------------------------

 
  
The Company acknowledges that the Advisor will limit its role under this
Agreement to that of a financial consultant, and that the Advisor is not, and
will not become, engaged in the business of (i) effecting securities
transactions for or on the account of the Company, (ii) providing investment
advisory services as defined in the Investment Advisors Act of 1940, or (iii)
providing any tax, legal or other services except as specifically set forth in
this Agreement.


3.           COMPENSATION TO ADVISOR.  In consideration for the Services
performed and to be performed by the Advisor for the Company, the Company shall
pay to the Advisor a one time fee of $6,000 to offset expenses related to the
fulfillment of this agreement and a fee equal to a total of 600,000 warrants to
purchase 600,000 shares of the Company’s common stock at an exercise price of
$0.25 per share exercisable until July 25, 2016, payable by the vesting of
120,000 warrants on the last day of each month for Services provided during such
month, commencing on July 25, 2011.


4.           TERM OF AGREEMENT.  The term of this Agreement shall be for a
period of six (6) months, commencing on the date first written above and, except
as provided in Paragraph 5 of this Agreement, continuing until the earlier to
occur of (a) the election of the non-breaching party, upon a material breach of
this Agreement by the other party and the failure by such party to cure said
breach within thirty (30) days after receiving written notice of the breach from
the other party, or (b) December 25, 2011.


5.           EFFECT OF TERMINATION.  The termination of this Agreement for any
reason whatsoever shall not release or discharge either party hereto from any
obligation, debt or liability which may previously have accrued and remains to
be performed upon the date of termination.  The covenants in this Agreement will
survive the termination of this Agreement, unless otherwise specifically
provided for in this Agreement.


6.           COMPLIANCE WITH LAWS.  In the course of performing its Services and
covenants under this Agreement, each party agrees to comply with all applicable
federal, state and local securities and other laws, rules and
regulations.  Advisor represents and warrants that as a company whose principals
are registered representatives with a securities firm that is a registered
member of the Financial Industry National Regulatory Authority (“FINRA”), its
affiliated principals have and will comply with all applicable FINRA rules and
regulations.


7.           REPRESENTATIONS OF THE COMPANY.  The Company represents and
warrants to the Advisor that the disclosure documents regarding the Company and
its business, assets and liabilities are and will be true and correct and
contain and will contain no material omission or misstatement of the facts. The
Company agrees to keep the Advisor currently informed as to any changes in
material facts regarding the Company, its proposed business, its assets and
liabilities, or any other matters referred to in the disclosure documents
provided by the Company.


8.           INDEPENDENT CONTRACTOR.  The Advisor shall act at all times
hereunder as an independent contractor with respect to the Company, and not as
an employee, partner, agent or co-venturer of or with the Company.  Except as
set forth herein, the Company shall neither have nor exercise control or
direction whatsoever over the operations of the Advisor, and the Advisor shall
neither have nor exercise any control or direction whatsoever over the
employees, agents or subcontractors hired by the Company.
   
 
2

--------------------------------------------------------------------------------

 
   
9.           NO AGENCY CREATED.  No agency, employment, partnership or joint
venture is intended to be created by this Agreement.  The Advisor shall have no
authority as an agent of the Company or to otherwise bind the Company to any
agreement, commitment, obligation, contract, instrument, undertaking,
arrangement, certificate or other matter.  Each party hereto shall refrain from
making any representation tending to create an apparent agency, employment,
partnership or joint venture relationship between the parties.


10.           INDEMNIFICATION.


(a)           Indemnity by the Advisor.  The Advisor hereby indemnifies and
holds harmless the Company and each person who controls the Company (within the
meaning of Section 15 of the Securities Act of 1933, as amended) against any and
all losses, claims, damages, liabilities and expenses (including reasonable
costs and investigation and counsel fees) arising out of or based upon:


(i)           Any breach by the Advisor of its representations, warranties or
covenants contained in or made pursuant to this Agreement;


(ii)           Any violations of laws, rules or regulations by the Advisor or
the Advisor’s agents, employees, representatives or affiliates.  This indemnity
agreement shall be in addition to any liability the Advisor may otherwise have
under this Agreement.


(b)           Indemnity by the Company.  The Company hereby indemnifies and
holds harmless the Advisor and each person who controls the Advisor (within the
meaning of Section 15 of the Securities Act of 1993, as amended) against any and
all losses, claims, damages, liabilities and expenses (including reasonable
costs of investigation and counsel fees) arising out of or based upon:


(i)           Any breach by the Company of its representations, warranties or
covenants contained in or made pursuant to this Agreement;


(ii)           Any violations of laws, rules or regulations by the Company or
the Company’s agents, employees, representatives or affiliates.  This indemnity
agreement shall be in addition to any liability the Company may otherwise have
under this Agreement.


(c)           Actions Relating to Indemnity.  If any action or claim shall be
brought or asserted against party entitled to indemnification hereunder (the
“Indemnified Party”) or any person controlling such party and in respect of
which indemnity may be sought from the party obligated to indemnify the
Indemnified Party pursuant to paragraphs 11(a) and 11(b) hereof (the
“Indemnifying Party”), the Indemnified Party shall promptly notify the
Indemnifying Party in writing and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel and the payment of all
expenses.  The Indemnified Party or any such controlling person shall have the
right to employ separate counsel in any such action and participate in the
defense thereof and to be indemnified for the reasonable fees and expenses
thereof.  This paragraph shall survive any termination of this Agreement
   
 
3

--------------------------------------------------------------------------------

 
   
11.           NOTICES.  Any notice required or permitted to be given pursuant to
this Agreement shall be in writing and shall be:
   
(a)           sent by email or facsimile transmission (in which case it shall be
deemed delivered upon actual receipt); or,


(b)           placed in the United States mail, certified mail, return receipt
requested, postage prepaid and addressed as provided in this paragraph (in which
case, it shall be deemed delivered five (5) days after such mailing); or,


(c)           personally delivered (in which case it shall be deemed delivered
upon actual receipt) to, in all cases under Paragraphs 12(a), (b) and (c) of
this Agreement, the name, address, email address, telephone and/or facsimile
numbers set forth below the signatures lines for each party to this Agreement.


12.           ASSIGNMENT.  This Agreement shall not be assigned, pledged or
transferred in any way by either party hereto without the prior written consent
of the other party, except that the parties shall have the right to assign their
rights hereunder to any affiliate or any successor in interest whether by
merger, consolidation, purchase of assets or otherwise.  Any attempted
assignment, pledge, transfer or other disposition of this Agreement or any
rights, interests or benefits herein contrary to the foregoing provisions shall
be null and void.


13.           CONFLICTING AGREEMENTS.  The Advisor and the Company represent and
warrant to each other that the entry into this Agreement and the obligations and
duties undertaken hereunder will not conflict with, constitute a breach of or
otherwise violate the terms of any agreement or court order to which either
party is a party, and that each party is not required to obtain the consent of
any person, firm, corporation or other entity in order to enter into this
Agreement.


14.           NO WAIVER.  No terms or conditions of this Agreement shall be
deemed to have been waived, nor shall any party hereto be stopped from enforcing
any provisions of the Agreement, except by written instrument of the party
charged with such waiver or estoppel.  Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived, and shall not constitute a waiver of such
term or condition for the future or as to any act other than specifically
waived.


15.           GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California.  The venue for any legal
proceedings conducted pursuant to this Agreement will be in the appropriate
forum in the City of San Diego, State of California.


16.           ENTIRE AGREEMENT.  This Agreement contains the entire agreement of
the parties hereto in regard to the subject matter hereof and may not be changed
orally but only by written document signed by the party against whom enforcement
of the waiver, change, modification, extension or discharge is sought.  This
Agreement supersedes all prior written or oral agreements by and among the
Company or any of its subsidiaries or affiliates and the Advisor or any of its
affiliates with respect to the subject matter of this Agreement.


17.           PARAGRAPH HEADINGS.  Headings contained therein are for convenient
reference only.  They are not a part of this Agreement and are not to affect in
any way the substance or interpretation of this Agreement.
   
 
4

--------------------------------------------------------------------------------

 
  
18.           SURVIVAL OF PROVISIONS.  In case any one or more of the provisions
or any portion of any provision set forth in this Agreement should be found to
be invalid, illegal or unenforceable in any respect, such provision(s) or
portion(s) thereof shall be modified or deleted in such manner as to afford the
parties the fullest protection commensurate with making this Agreement, as
modified, legal and enforceable under applicable laws.  The validity, legality
and enforceability of any such provisions shall not in any way be affected or
impaired thereby and such remaining provisions shall be construed as severable
and independent thereof.


19.           BINDING EFFECT.  This Agreement is binding upon and inures to the
benefit of the parties hereto and their respective successors and assigns,
subject to the restriction on assignment contained in Paragraph 13 of this
Agreement.


20.           ATTORNEY'S FEES. The prevailing party of any legal proceeding
arising out of or resulting from this Agreement shall be entitled to recover its
costs and fees, including, but not limited to, reasonable attorneys' fees and
post judgment costs, from the other party.


21.           GENDER; PRONOUNS.  The use of the masculine shall refer to the
feminine or neuter in circumstances in which the context otherwise requires and
the singular shall refer to the plural in circumstances in which the context
otherwise requires.


22.           AUTHORIZED AGENT.  The persons executing this Agreement on behalf
of the Company and The Advisor hereby represents and warrant to each other that
they are the duly authorized representatives of their respective entities and
that each has taken all necessary corporate or partnership action to ratify and
approve the execution of this Agreement in accordance  with its terms.


23.           ADDITIONAL DOCUMENTS.  Each of the parties to this Agreement
agrees to provide such additional duly executed (in recordable form, where
appropriate) agreements, documents and instruments as may be reasonably
requested by the other party in order to carry out the purposes and intent of
this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above indicated.
 
   

THE COMPANY: ENVISION SOLAR INTERNATIONAL, INC.          
 
By:
/s/ Desmond Wheatley       Desmond Wheatley, President          



   

THE ADVISOR: FULCRUM ENTERPRISES, INC.          
 
By:
/s/ Jay S. Potter       Jay S. Potter, President                  




5

--------------------------------------------------------------------------------